Citation Nr: 1003240	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected scarring, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of a head 
injury, to include cerebral concussion.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for watery eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1965.  
He was born in 1940.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran's service treatment records show that in May 
1964, while in Germany, while on pass, he was attacked by 
someone and experienced what the summary report described as 
"two" open head wounds.  The wound(s) was/were sutured and 
he was admitted for observation following the head injury and 
scalp laceration. 
X-rays were negative for a skull fracture.  

When service connection was granted for the residuals of the 
in-service incident, the disability was described on the 
December 1981 rating sheet as "laceration scar, scalp" and 
a noncompensable rating was assigned.

Private treatment reports for the interim period relate 
primarily to hip or urological problems.  However, in the 
mid-1970's, he was seen for complaints of vertigo and 
dizziness.

The Veteran filed a request to reopen his claim with regard 
to the "scars" on his head in a VA Form 21-4138 in November 
2005, stating that he had been getting headaches and his eyes 
had become watery.  His representative shortly thereafter 
filed a claim for service connection for what was 
characterized as a cerebral concussion.

VA clinical report from June 2005 refers to his having 
headaches, with mild tenderness over the frontal sinus area.  
Among various unrelated disabilities, he was noted to have 
allergic rhinitis for which he was taking an antihistamine.

On an examination conducted for VA in December 2005, the 
Veteran was noted to have a scar on the right frontal area 
with tenderness and minimal tissue loss and no functional 
impairment.  He was also noted to have two more scars on the 
right anterior scalp and two more on the left anterior scalp 
areas.  The examiner stated that color photos accompanied the 
report, but the claims file contains only a series of black 
and white copier photos.

In the rating actions in February 2006 and December 2006, 
when a 10 percent rating was assigned for the head scars, 
they were characterized as involving the scalp, and right and 
left anterior scalp, presumably involving a total of 5 scars.  

During the course of the current appeal, the Veteran also 
raised (and the VARO denied and he did not pursue on appeal) 
a claim for a skin disorder, now described as tinea 
versicolor.  It is unclear whether there is any scarring from 
such disability.

Other than the limited scar evaluation described above, there 
has been no VA examination, and there is no opinion of 
record, as to any other residuals that may now be present 
from the in-service incident and/or related to the already 
service-connected disabilities, or whether there has been any 
intercurrent head injury during the decades since the Veteran 
left service.

In determining whether the duty to assist requires that a VA 
medical examination be provided and/or a medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are several factors for consideration.  See 38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court of Appeals for 
Veterans Claims has stated that the element relating to a 
potential association with service establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the Veteran's service.  The types of evidence 
which "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
That threshold has been met herein.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran has any additional 
evidence of  private care, or there are 
any additional VA records relating to any 
of the claimed disabilities since service, 
he should identify or submit them, and VA 
should assist as feasible.  If he has had 
other head trauma since service, he should 
explain, and evidence in that regard 
should be obtained, if available.  The 
original colored versions of photos taken 
at the time of the last scar examination 
should be acquired and added to the file.

2.  The Veteran should be provided a VA 
examination to identify the residuals of 
his in-service head injury including 
scarring, concussion, headaches, eye 
disability and any other components.  The 
claims folder, to include in-service and 
post-service clinical records obtained 
pursuant to item (1) above, and a copy of 
this Remand, must be made available to any 
examiner for review in conjunction with 
the examination, and any examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  

a.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any of claimed 
disability arose in or as a result of 
service, or arose after service and has 
been either caused, or aggravated 
beyond its previous baseline level of 
disability, by a service-connected 
disability to include the multiple head 
scarring (which should be clarified as 
to what is and is not due to service, 
if determinable); or whether such a 
causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  A complete rationale for 
all opinions expressed should be 
provided.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claims for service connection 
and an increased rating on all bases.  If 
any decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

